PER curiam:
I
El 14 de enero de 1998 la Oficina del Procurador General presentó una querella contra el Ledo. Francisco Padilla Rodríguez. Alegó que en 1987, mientras éste se desempe-ñaba como Juez Superior, su ex esposa instó un procedi-miento para solicitar el aumento de su pensión alimentaria. Señaló que durante dicho procedimiento el li-cenciado Padilla Rodríguez suscribió una declaración ju-rada en la que no informó la suma de ochocientos setenta y cinco dólares ($875) que había devengado como ingreso, por haber enseñado unos cursos universitarios en la Uni-versidad Interamericana de Puerto Rico. Consideró que haber omitido, bajo juramento, una información divulgable y pertinente en el trámite de un procedimiento de pensión alimentaria constituyó una conducta seria y digna de ser examinada por este Tribunal.
*537En atención a lo anterior, la Oficina del Procurador General le imputó los cargos siguientes:
Primer Cargo
El abogado Francisco Padilla Rodríguez violó el Canon 35 de Etica Profesional [4 L.P.R.A. Ap. IX], el cual entre otras cosas, obliga a todo abogado a ser sincero y honrado utili-zando siempre medios consistentes con la verdad evitando así inducir a error al tribunal con una falsa relación de hechos.
Segundo Cargo
El abogado Francisco Padilla Rodríguez violentó [sic] los principios del Canon 38 de Ética Profesional [4 L.P.R.A. Ap. IX], el cual entre otras cosas, obliga a todo abogado a desem-peñarse tanto en su vida privada como profesional en forma digna y honorable.
El 31 de marzo de 1998 el licenciado Padilla Rodríguez presentó su contestación a la querella. En ella, aunque ad-mitió la omisión de informar el ingreso universitario en la declaración jurada que suscribiera el 16 de diciembre de 1987, alegó que tal omisión “fue un acto negligente e im-prudente que no debió haber ocurrido”. Sostuvo, además, que “no hubo intención alguna de inducir a error al ... [t]ribunal”. Pidió excusas por su comportamiento y recono-ció la facultad de este Tribunal para imponer las medidas disciplinarias que en justicia procedieran.
En vista de que el licenciado Padilla Rodríguez aceptó los hechos en los cuales se basó la querella —esto es, la omisión de informar el ingreso derivado del contrato de enseñanza con la Universidad Interamericana de Puerto Rico en la declaración jurada que suscribiera en el proce-dimiento de aumento de pensión— resolvemos sin ulterio-res procedimientos.
*538HH I — I
En lo que aquí respecta, él Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, expone claramente que “[l]a conducta de cualquier miembro de la profesión legal ante los tribunales ... debe ser sincera y honrada”. (Énfasis suplido.) Más adelante dicho canon añade que “íri\o es sin-cero ni honrado el utilizar medios que sean inconsistentes con la verdad ni se debe inducir al juzgador a error”. (Én-fasis suplido.) Id.
Por su parte, el Canon 38 del Código de Ética Profesio-nal, 4 L.P.R.A. Ap. IX, dispone, en' lo pertinente, que \e\l abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia”. (Énfasis suplido.) Además, “íp]or razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desem-peño de su profesión, debe conducirse en forma digna y honorable”. (Énfasis suplido.) íd. Véase, además, In re Roldán Figueroa, 106 D.P.R. 4, 12 (1977).
Es ineludible la conclusión de que los cánones, a los cua-les hemos hecho referencia, exigen a todo abogado ejercer su profesión con sinceridad y honradez, así como condu-cirse en el desempeño de su profesión y en su vida privada de manera digna y honorable. Véase In re López de Victoria Brás, 135 D.P.R. 688 (1994). Armonizando lo antes dicho, en In re Currás Ortiz, 141 D.P.R. 399 (1996), expresamos que falta a su deber de actuar con integridad aquel abo-gado que bajo juramento mienta a un tribunal para promo-ver su propia causa. Véanse, además: In re Pagán Hernández, 141 D.P.R. 113 (1996); In re Colón Ramery, 133 D.P.R. 555 (1993).
*539HH HH i — i
Analizada la única conducta antiética imputada al li cenciado Padilla Rodríguez, a la luz de los Cánones 35 y 38 del Código de Etica Profesional, supra, y de la jurispruden-cia citada; su aceptación de que lo que hizo fue un acto imprudente y negligente de su parte, y tomando en consi-deración las excusas expresadas y el hecho de que no se ha perjudicado persona alguna, el Tribunal limita la sanción impuesta al licenciado Padilla Rodríguez a una amonestación. Se le apercibe, además, de que en el futuro deberá ser más cuidadoso y evitar incurrir en una conducta negligente e imprudente.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García se inhibió. El Juez Asociado Señor Rebollo López no intervino.